September 20, 1907. The opinion of the Court was delivered by
Upon the death of Daniel Romans, a negro, Luvinia Romans, claiming to be his widow, applied to the Probate Court of Greenwood County for letters of administration on his estate. The appellant, Henrietta Romans, denying that Daniel Romans and Luvinia Romans were married, asserted the right of administration as the lawful wife of Romans at his death. The judgment of the Probate Court holding Luvinia to be the true widow was affirmed by the Circuit Court, and we can discover no ground to doubt the correctness of the conclusion.
Appellant admits that before her own marriage to Romans, there was a marriage ceremony in December, 1868, by which Daniel Romans and Luvinia contracted in the presence *Page 211 
of witnesses to be husband and wife, and that Romans and Luvinia immediately thereafter publicly entered into marriage relations which were continued until he deserted her.
The validity of Luvinia's marriage was attacked on the sole ground that the marriage was not solemnized by a clergyman, the District Judge or magistrate or any judicial officer as provided by the Act of 1865. The statute of 1865 contains these provisions on which appellant relies: "Persons of color desirous hereafter to become husband and wife, should have the contract of marriage duly solemnized. A clergyman, the District Judge, a magistrate, or any judicial officer may solemnize marriages." But the same statute also contains this provision: "Cohabitation, with reputation or recognition of the parties shall be evidence of marriage in cases criminal and civil." In addition to this, by the act of 1866 (13 Stat., 366, 29), all differences between persons of color and white persons as to the right to contract were done away with.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.